MEMORANDUM **
Manuel Ramos Ontiveros, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for cancellation of removal and denying his motion to continue proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to continue and review de novo claims of due process violations, see Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir.2008) (per curiam). We deny the petition for review.
The agency did not abuse its discretion in denying Ontiveros’ motion to continue, where he had been granted prior continuances over the span of four years to prepare his cancellation of removal application, and he did not establish good cause. See 8 C.F.R. § 1003.29 (an IJ “may grant a motion for continuance for good cause shown”); Baires v. INS, 856 F.2d 89, 92-93 (9th Cir.1988).
*257It follows that the agency did not violate Ontiveros’ due process by denying his motion to continue. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error and prejudice for a due process violation).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.